Mr. Justice Huger
delivered the opinion of the court;
The goods were furnished on the credit of the defendant, who was to pay for them if Eobeins failed to do so : When the goods were delivered to Eobeins, his note was taken for the amount, no doubt to facilitate payment. It was negotiable and might be passed away by the plaintiff. It was a liquidation of the account, and might be more ea~sily recovered at law, in the district in which the defendant lived, than an open account; although the note cannot be regarded as satisfaction for the debt; yet in as much *260as it was negotiable, the plaintiff may have passed it away, and the nóte since been, in fact, paid by Robeins. If this note has been ¡>aid, ..he plain tiff ought not to recover, for his debt has been satisfied ; and whether it has, or has not been paid, must he best known to him.
Miller, for the motion.
Levy cj- licrVilllc, contra. ,
The motion for a new trial must prevail.
Justices Johnson, Colcock, Nott and Richardson, concurred.